Order entered October 22, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00667-CV

                      IN RE YANIKA DANIELS, Relator

          Original Proceeding from the 303rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-21-08690

                                    ORDER
               Before Justices Osborne, Pedersen, III, and Goldstein

      Before the Court are Yanika Daniels’s (Relator) August 5, 2021 petition for

writ of mandamus and October 11, 2021 motion for emergency relief.           Both

Relator’s appendix, which is attached to her mandamus petition, and her October

11, 2021 motion for emergency relief include documents showing prohibited

sensitive data. See TEX. R. APP. P. 9.9. Further, we note that on October 5, 2021,

this Court ordered Relator’s October 4, 2021 motion for emergency relief stricken

for failure to comply with Rule 9.9.

      We STRIKE Relator’s October 11, 2021 motion for emergency relief.

      We also STRIKE Relator’s August 5, 2021 petition for writ of mandamus.
      We DIRECT the Clerk of the Court to remove the following stricken

documents from this Court’s website: (1) Relator’s October 11, 2021 motion for

emergency relief; and (2) Relator’s August 5, 2021 petition for writ of mandamus

and the attached appendix. See id. 9.9(e).

      This original proceeding is DISMISSED without prejudice.



                                             /s/   LESLIE OSBORNE
                                                   JUSTICE